Opinion issued October 21, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-21-00112-CV
                            ———————————
                   IN THE INTEREST OF G.C.S., A CHILD


                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-72748


                          MEMORANDUM OPINION

      Appellant, Obdulio Armando Salguero, has failed to timely file a brief. See

TEX. R. APP. P. 38.6(a) (governing time to file brief). Appellant filed his notice of

appeal on March 3, 2021. The clerk’s record was filed on April 1, 2021, and the

reporter’s record was filed on May 3, 2021. As a result, appellant’s brief was due

on or before June 2, 2021. See TEX. R. APP. P. 38.6. However, no brief was filed.
      On June 10, 2021, appellant was notified by the Clerk of this Court that his

appeal was subject to dismissal if he did not file his brief or a motion to extend time

to file a brief within ten days. See TEX. R. APP. P. 38.8(a) (governing failure of

appellant to file brief), 42.3(b) (allowing involuntary dismissal of appeal for want of

prosecution), 42.3(c) (allowing involuntary dismissal of case for failure to comply

with order of this Court). Despite notice that this appeal was subject to dismissal,

appellant has not adequately responded.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 42.3(b), (c); 43.2(f). All pending motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Kelly, Hightower, and Farris.




                                           2